Name: 86/527/EEC: Council Decision of 3 November 1986 amending Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: America;  means of agricultural production;  cooperation policy;  marketing
 Date Published: 1986-11-06

 Avis juridique important|31986D052786/527/EEC: Council Decision of 3 November 1986 amending Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries Official Journal L 311 , 06/11/1986 P. 0025 - 0026*****COUNCIL DECISION of 3 November 1986 amending Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries (86/527/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 86/155/EEC (2), and in particular Article 16 (1) (b) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Commission Directive 86/320/EEC (4), and in particular Article 16 (1) (b) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (5), as last amended by Directive 86/155/EEC, and in particular Article 15 (1) (b) thereof, Having regard to the proposal from the Commission, Whereas, in its Decision 85/356/EEC (6), as last amended by Commission Decision 86/317/EEC (7), the Council determined that seed of certain species produced in certain third countries is equivalent to corresponding seed produced in the Community; Whereas it has since been established that in Argentina also there are rules on seed control for a range of plant species; Whereas an examination of the said rules and of the manner in which they are applied has shown that the conditions governing seed of certain species harvested and controlled in Argentina afford the same assurances as regards the seed's characteristics, identity, examination, marking and control, as do the conditions applicable to seed of those species harvested and controlled within the Community; Whereas Argentina should therefore be granted equivalence in respect of certain species, HAS ADOPTED THIS DECISION: Article 1 In Part I (2) of the Annex to Decision 85/356/EEC the following item shall be inserted after the item relating to Romania: (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 118, 7. 5. 1986, p. 23. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 200, 23. 7. 1986, p. 38. (5) OJ No L 169, 10. 7. 1969, p. 3. (6) OJ No L 195, 26. 7. 1985, p. 20. (7) OJ No L 196, 18. 7. 1986, p. 63. 1.2.3.4.5.6 // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // // // // // // // RA // Servicio Nacional de Semillas, Buenos Aires // - 66/401 Raphanus sativus ssp. oleifera (1) // - Basic seed/Semences de base - Certified seed, 1st generation/Semences certifiÃ ©es, premiÃ ¨re gÃ ©nÃ ©ration // B CZ/1 // // // // - 66/402 Zea mays // - Basic seed/Semences de base // B // // // // // - Certified seed, 1st generation/Semences certifiÃ ©es, premiÃ ¨re gÃ ©nÃ ©ration // CZ/1 // // // // - 66/208 Arachis hypogaea Glycine max (1) // - Basic seed/Semences de base // B // // // // Helianthus annuus Sinapis alba // - Certified seed, 1st generation/Semences certifiÃ ©es, premiÃ ¨re gÃ ©nÃ ©ration // CZ/1 // // // // // // // (1) Til olieproduktion. Fuer Zwecke der OElerzeugung. Gia tin paragogÃ ­ ladioÃ ½. For oil production. Para la producciÃ ³n de aceite. Pour la production d'huile. A scopo oleaginoso. Voor de olieproduktie. Para a produÃ §Ã £o de Ã ³leo. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 November 1986. For the Council The President A. CLARK